     Case 3:19-cv-00209-MMA-AHG Document 30 Filed 07/22/20 PageID.2740 Page 1 of 1



 1
 2
 3                            UNITED STATES DISTRICT COURT
 4                          SOUTHERN DISTRICT OF CALIFORNIA
 5
       ANNE M. KAY, individually,                            Case No.: 3:19-cv-00209-MMA-AHG
 6
                                                             ORDER GRANTING JOINT
 7                                        Plaintiff,         MOTION FOR CONTINUANCE
       v.
 8                                                           [Doc. No. 29]
       HARTFORD LIFE AND ACCIDENT
 9     INSURANCE COMPANY, a Connecticut
       Corporation,
10
11                                      Defendant.
12
13          The parties have submitted a joint motion for a brief continuance of the deadline to
14    submit a proposed merits briefing schedule. Doc. No. 29. Having reviewed the matter
15    and finding good cause therefor, the Court GRANTS the joint motion in accordance with
16    the terms set forth therein. Specifically, if the parties choose to participate in a
17    mediation, then they must so inform the Court by August 3, 2020. The parties must
18    inform the Court within seven (7) days after the conclusion of the mediation whether or
19    not the case settled. If the case does not settle at the mediation, then the parties shall
20    submit a joint proposed merits briefing schedule to the Court within seven (7) days after
21    conclusion of the mediation. If the parties choose not to participate in a mediation, then
22    they shall submit a proposed merits briefing schedule by August 3, 2020.
23          IT IS SO ORDERED.
24
25    Dated: July 22, 2020
26
27
28

                                                       -1-                   3:19-cv-00209-MMA-AHG
